DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II and Species A (Claims 5, 6, and 25-30) in the reply filed on 05/19/2021 is acknowledged.
Claims 7-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/19/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 6, and 25-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "said sensors" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  The Applicants are advised, amending the limitation to recite “said plurality of sensors” is one way to resolve the indefiniteness issue.
Claim 5 recites the limitation "said antibodies" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  The Applicants are advised, amending the limitation to recite “said plurality of antibodies” is one way to resolve the indefiniteness issue.
Claim 5 recites the limitation "said antibody-functionalized graphene layer" in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the antibody-functionalized graphene layer" in lines 8-9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "said sensors" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  The Applicants are advised, amending the limitation to recite “said plurality of sensors” is one way to resolve the indefiniteness issue.
Claims 25-30 depend from claim 5.
Appropriate corrections are required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 5, 6, 25-28, and 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tuteja et al. (Graphene-gated biochip for the detection of cardiac marker Troponin I).
Regarding claim 5, Tuteja discloses a system for detecting a panel of biomarkers in a biological sample (Scheme 1; Fig. 5), comprising:
a plurality of sensors each configured to detect one of a plurality of biomarkers (Scheme 1; pg. 154/3.3. Assay development on graphene gated biochip, see: developed biochip and control sensors which are incubated with non-specific antibodies), each of said sensors comprising:
(Scheme 1, see: graphene monolayers; pg. 150/2.4. Graphene gated electrode design and fabrication, see: silicon chip),
a plurality of antibodies coupled to said graphene layer, wherein said antibodies exhibit specific binding to one of said plurality of biomarkers (Scheme 1, see: bio-functionalization; pg. 150/2.5. cTnI quantification with graphene-gated biochip, see: anti-cTnI antibody covalently immobilized on the surface of activated carboxylated graphene),
a plurality of electrical conductors electrically coupled to said antibody- functionalized graphene layer to measure at least one electrical property of the antibody- functionalized graphene layer (Scheme 1, see: S and D electrodes; pg. 150/2.4. Graphene gated electrode design and fabrication, see: gold electrodes).
Regarding claim 6, Tuteja further discloses at least one of said sensors is configured for detecting troponin in said biological sample (Scheme 1, see: bio-functionalization; pg. 150/2.5. cTnI quantification with graphene-gated biochip, see: anti-cTnI antibody covalently immobilized on the surface of activated carboxylated graphene).
Claims 25 and 26 are directed towards materials worked upon by the instantly claimed apparatus.  The Applicants are advised that a material or article worked upon does not limit apparatus claims.  In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). In Young, a claim to a machine for making concrete beams included a limitation to the concrete reinforced members made by the machine as well as the structural elements 
Regarding claim 27, Tuteja further discloses the plurality of antibodies coupled to the graphene layer of at least one of the plurality of sensors includes a control antibody (pg. 154/3.3. Assay development on graphene gated biochip, see: developed control sensors which are incubated with non-specific antibodies).
Regarding claim 28, Tuteja further discloses a fluidic delivery device fluidically coupled to the plurality of sensors to deliver the biological sample thereto (Scheme 1, see: inlet and outlet).
Regarding claim 30, Tuteja further discloses a plurality of calibration sensing elements configured to calibrate the plurality of sensors (pg. 154/3.3. Assay development on graphene gated biochip, see: developed control sensors which are incubated with non-specific antibodies and non-specific proteins).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tuteja et al. (Graphene-gated biochip for the detection of cardiac marker Troponin I), in view of Lafleur et al. (Recent advances in lab-on-a-chip for biosensing applications).
Regarding claim 29, Tuteja further discloses the fluidic delivery device includes a central capillary channel having an input port for receiving the biological sample (Scheme 1, see: inlet and outlet).

Lafleur discloses an analogous biosensor comprising a plurality of sensors coupled to a multiplexed microfluidic device capable of individually fluidically addressing each sensor (Fig. 2).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to arrange the biosensors taught by Tuteja into a multiplexed microfluidic configuration, as taught by Lafleur, since such a modification would have provided for controlled and automated capabilities for high throughput analysis (pg. 216-216/ 5. Microfluidic applications highlights).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wang et al. (US 2017/0016916 A1) teaches an analogous biosensor comprising Anti-cTnI functionalized graphene [0046].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J EOM whose telephone number is (571)270-7075.  The examiner can normally be reached on Monday-Friday (9:00AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT J EOM/           Primary Examiner, Art Unit 1797